KHOUZAM, Judge.
Regions Bank appeals an order granting Steven J. Schmidt’s motion for class certification. We affirm without comment the certification of the class.
However, the trial court also found that Regions Bank waived the right to arbitrate with all of the other class members. That issue was not before the trial court. Consequently, without addressing the merits, we vacate that portion of the order so that Regions Bank may, if it chooses, litigate the potential impact of the arbitration clauses alleged to be in its agreements with class members.
Affirmed in part; vacated in part.
NORTHCUTT and BLACK, JJ., Concur.